14. Production of opium for medical purposes in Afghanistan (vote)
- Cappato report)
- Before the vote
(ES) Mr President, before we proceed to the vote on the report by Mr Cappato, I would like to explain to the House that an error has crept into the Spanish version: in paragraph 1(b), the antepenultimate line reads 'the implementation of pilot projects', whereas the authentic version must be the English one, which reads (EN) 'looking at the possibility'.
Thank you for looking through the text so meticulously. That will, of course, be corrected.
- Before the vote on Amendment 4
rapporteur. - (IT) Mr President, ladies and gentlemen, I should first like to forgive you for mispronouncing my name, and, secondly, on Amendment 4, I should like to propose that what might be called the factual part of the amendment, that is, only the first part, should be maintained.
'whereas according to the report by the International Narcotics Control Board there is a global oversupply of opiates for medical purposes',
(IT) Mr President, ladies and gentlemen, the amendment should end here; if there are no objections, in that case we are in favour.
(The oral amendment was adopted.)
- Before the vote on Amendment 5
rapporteur. - (IT) Mr President, ladies and gentlemen, my apologies, here again only a factual replacement is involved; as the Afghan law is cited, the appropriate wording of the law should be substituted:
'whereas the Afghan Constitution states that "the state shall prevent all types of cultivation and smuggling of narcotics” and whereas Afghanistan's 2005 Counter Narcotics Drug Law provides for the eventual licensed production and distribution of controlled substances in Afghanistan;'
(The oral amendment was adopted.)